

109 HR 2844 : Federal Communications Commission Consolidated Reporting Act of 2013
U.S. House of Representatives
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 2844IN THE SENATE OF THE UNITED STATESSeptember 10, 2013Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo amend the Communications Act of 1934 to consolidate the reporting obligations of the Federal Communications Commission in order to improve congressional oversight and reduce reporting burdens.1.Short titleThis Act may be cited as the Federal Communications Commission Consolidated Reporting Act of 2013.2.Communications marketplace reportTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following:14.Communications marketplace report(a)In generalIn the last quarter of every even-numbered year, the Commission shall publish on its website and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the state of the communications marketplace.(b)ContentsEach report required by subsection (a) shall—(1)assess the state of competition in the communications marketplace, including competition to deliver voice, video, audio, and data services among providers of telecommunications, providers of commercial mobile service (as defined in section 332), multichannel video programming distributors (as defined in section 602), broadcast stations, providers of satellite communications, Internet service providers, and other providers of communications services;(2)assess the state of deployment of communications capabilities, including advanced telecommunications capability (as defined in section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302)), regardless of the technology used for such deployment, including whether advanced telecommunications capability is being deployed to all Americans in a reasonable and timely fashion;(3)assess whether laws, regulations, or regulatory practices (whether those of the Federal Government, States, political subdivisions of States, Indian tribes or tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)), or foreign governments) pose a barrier to competitive entry into the communications marketplace or to the competitive expansion of existing providers of communications services;(4)describe the agenda of the Commission for the next 2-year period for addressing the challenges and opportunities in the communications marketplace that were identified through the assessments under paragraphs (1) through (3); and(5)describe the actions that the Commission has taken in pursuit of the agenda described pursuant to paragraph (4) in the previous report submitted under this section.(c)ExtensionIf the President designates a Commissioner as Chairman of the Commission during the last quarter of an even-numbered year, the portion of the report required by subsection (b)(4) may be published on the website of the Commission and submitted to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate as an addendum during the first quarter of the following odd-numbered year.(d)Special requirements(1)Assessing competitionIn assessing the state of competition under subsection (b)(1), the Commission shall consider all forms of competition, including the effect of intermodal competition, facilities-based competition, and competition from new and emergent communications services, including the provision of content and communications using the Internet.(2)Assessing deploymentIn assessing the state of deployment under subsection (b)(2), the Commission shall compile a list of geographical areas that are not served by any provider of advanced telecommunications capability.(3)International comparisons and demographic informationThe Commission may use readily available data to draw appropriate comparisons between the United States communications marketplace and the international communications marketplace and to correlate its assessments with demographic information.(4)Considering small businessesIn assessing the state of competition under subsection (b)(1) and regulatory barriers under subsection (b)(3), the Commission shall consider market entry barriers for entrepreneurs and other small businesses in the communications marketplace in accordance with the national policy under section 257(b)..3.Consolidation of redundant reports; conforming amendments(a)ORBIT Act ReportSection 646 of the Communications Satellite Act of 1962 (47 U.S.C. 765e; 114 Stat. 57) is repealed.(b)Satellite Competition ReportSection 4 of Public Law 109–34 (47 U.S.C. 703) is repealed.(c)International Broadband Data ReportSection 103 of the Broadband Data Improvement Act (47 U.S.C. 1303) is amended—(1)by striking subsection (b); and(2)by redesignating subsections (c) through (e) as subsections (b) through (d), respectively.(d)Status of Competition in the Market for the Delivery of Video Programming ReportSection 628 of the Communications Act of 1934 (47 U.S.C. 548) is amended—(1)by striking subsection (g);(2)by redesignating subsection (j) as subsection (g); and(3)by transferring subsection (g) (as redesignated) so that it appears after subsection (f).(e)Report on Cable Industry Prices(1)In generalSection 623 of the Communications Act of 1934 (47 U.S.C. 543) is amended—(A)by striking subsection (k); and(B)by redesignating subsections (l) through (n) as subsections (k) through (m), respectively.(2)Conforming amendmentSection 613(a)(3) of the Communications Act of 1934 (47 U.S.C. 533(a)(3)) is amended by striking 623(l) and inserting 623(k).(f)Triennial Report Identifying and Eliminating Market Entry Barriers for Entrepreneurs and Other Small BusinessesSection 257 of the Communications Act of 1934 (47 U.S.C. 257) is amended by striking subsection (c).(g)Section 706 ReportSection 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302) is amended—(1)in subsection (b)—(A)in the last sentence, by striking If the Commission’s determination is negative, it and inserting If the Commission determines in its report under section 14 of the Communications Act of 1934 that advanced telecommunications capability is not being deployed to all Americans in a reasonable and timely fashion, the Commission; and(B)by striking the first and second sentences;(2)by striking subsection (c);(3)in subsection (d), by striking this subsection and inserting this section; and(4)by redesignating subsection (d) as subsection (c).(h)State of Competitive Market Conditions with respect to Commercial Mobile Radio ServicesSection 332(c)(1)(C) of the Communications Act of 1934 (47 U.S.C. 332(c)(1)(C)) is amended by striking the first and second sentences.(i)Previously eliminated annual report(1)In generalSection 4 of the Communications Act of 1934 (47 U.S.C. 154) is amended—(A)by striking subsection (k); and(B)by redesignating subsections (l) through (o) as subsections (k) through (n), respectively.(2)Conforming amendmentsThe Communications Act of 1934 is amended—(A)in section 9(i), by striking In the Commission’s annual report, the Commission shall prepare an analysis of its progress in developing such systems and and inserting The Commission; and(B)in section 309(j)(8)(B), by striking the last sentence.(j)Additional outdated reportsThe Communications Act of 1934 is further amended—(1)in section 4—(A)in subsection (b)(2)(B)(ii), by striking and shall furnish notice of such action and all that follows through subject of the waiver; and(B)in subsection (g), by striking paragraph (2);(2)in section 215—(A)by striking subsection (b); and(B)by redesignating subsection (c) as subsection (b);(3)in section 227(e), by striking paragraph (4);(4)in section 309(j)—(A)by striking paragraph (12); and(B)in paragraph (15)(C), by striking clause (iv);(5)in section 331(b), by striking the last sentence;(6)in section 336(e), by amending paragraph (4) to read as follows:(4)ReportThe Commission shall annually advise the Congress on the amounts collected pursuant to the program required by this subsection.;(7)in section 339(c), by striking paragraph (1);(8)in section 396—(A)by striking subsection (i);(B)in subsection (k)—(i)in paragraph (1), by striking subparagraph (F); and(ii)in paragraph (3)(B)(iii), by striking subclause (V);(C)in subsection (l)(1)(B), by striking shall be included and all that follows through The audit report; and(D)by striking subsection (m);(9)in section 398(b)(4), by striking the third sentence;(10)in section 624A(b)(1)—(A)by striking Report; regulations and inserting Regulations;(B)by striking Within 1 year after and all that follows through on means of assuring and inserting The Commission shall issue such regulations as are necessary to assure; and(C)by striking Within 180 days after and all that follows through to assure such compatibility.; and(11)in section 713, by striking subsection (a).4.Effect on authorityNothing in this Act or the amendments made by this Act shall be construed to expand or contract the authority of the Federal Communications Commission.5.Other reportsNothing in this Act or the amendments made by this Act shall be construed to prohibit or otherwise prevent the Federal Communications Commission from producing any additional reports otherwise within the authority of the Commission.Passed the House of Representatives September 9, 2013.Karen L. Haas,Clerk